




ALTERA CORPORATION
AMENDMENT NO. 1 TO THE
ALTERA CORPORATION
NONQUALIFIED DEFERRED COMPENSATION PLAN




Altera Corporation, having adopted the Altera Corporation Nonqualified Deferred
Compensation Plan (the “Plan”), effective as of February 1, 1994, and having
amended and restated the Plan on subsequent occasions, most recently as of
August 28, 2014, hereby further amends the Plan, effective as of May 26, 2015,
as follows:


1.
Article VIII.A of the Plan is amended in its entirety to read as follows:



A.    General. Payments of vested accrued benefits to Plan Participants or
Beneficiaries from the Trust shall be made in accordance with the Distribution
Event and Method of Payment specified by the Participant in the Deferred
Compensation Agreement between the Company and the Participant. Except as
otherwise expressly provided in the Participant's Deferred Compensation
Agreement and as set forth in Article IX below, no distribution shall be made or
commenced prior to the Participant's Distribution Event or death, whichever
occurs earlier. The Trustee shall have no responsibility to determine whether a
Change of Control has occurred and shall be advised of such event by the
Company.


2.
Article XI.E of the Plan is amended in its entirety to read as follows:



E.    Amendment, Modification, Suspension or Termination. The Committee may
amend, modify, suspend or terminate the Plan in whole or in part, except that no
amendment, modification, suspension or termination shall have any retroactive
effect to reduce any amounts allocated to a Participant’s Account, provided that
a termination or suspension of the Plan or any Plan amendment or modification
that will significantly increase costs to the Company shall be approved by the
Board. In the event that this Plan is terminated, the timing of the disposition
of the amounts credited to a Participant’s Account shall occur in accordance
with Article VIII. Notwithstanding the preceding, after a Change of Control, no
amendment or termination of the Plan shall impair or negatively affect a
Participant’s rights or benefits with respect to any amounts allocated to the
Participant’s Account (unless the Participant consents in writing to the
amendment or termination).


IN WITNESS WHEREOF, Altera Corporation, by its duly authorized officer, has
executed this Amendment No. 1 to the restated Plan effective as of the dates
specified above.




ALTERA CORPORATION






By __________________________________
Senior Vice President, Human Resources
Date: May 26, 2015




